Citation Nr: 0701196	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a pelvis 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral severe occlusive disease with narrowing of the 
proximal to the common femoral arteries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a Board hearing at the RO in June 
2006.  

At the June 2006 hearing, the veteran submitted a statement 
indicating that he was dropping his claims of entitlement to 
service connection for hyperlipidemia, stress incontinence 
and for a cervical spine disorder.  

The issues of entitlement to service connection for 
hypertension, for a pelvis disability, for a left hip 
disability and for a low back disability, as well as the 
reopened claim of entitlement to service connection for 
bilateral severe occlusive disease with narrowing of the 
proximal to the common femoral arteries, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  A November 1999 RO decision held that service connection 
was not warranted for bilateral severe occlusive disease with 
narrowing of the proximal to the common femoral arteries; the 
appellant did not perfect an appeal of this decision.

2.  The evidence added to the record since the November 1999 
RO decision bears directly or substantially upon the issue at 
hand and is not duplicative or cumulative in nature and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim..


CONCLUSIONS OF LAW

1.  The November 1999 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the November 1999 RO decision 
finding that service connection was not warranted for 
bilateral severe occlusive disease with narrowing of the 
proximal to the common femoral arteries is new and material; 
accordingly, the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
severe occlusive disease with narrowing of the proximal to 
the common femoral arteries.

In September 1999, the veteran submitted a claim for 
compensation for peripheral vascular disease.  

In November 1999, the RO denied service connection for 
bilateral severe occlusive disease with narrowing proximal to 
the common femoral arteries as the disability was neither 
incurred in nor aggravated by the veteran's active duty 
service.  The evidence considered at that time consisted of 
the service medical records, VA and private medical records, 
and a statement from Dr. J.R.K.  The RO found that the 
service medical records did not include a diagnosis of 
bilateral severe occlusive disease with narrowing proximal to 
the common femoral arteries.  While the veteran complained of 
left hip and leg pain including at separation, the disability 
was not found at the time of the veteran's separation 
examination which was conducted in April 1994.  The veteran 
was sent notice of the November 1999 rating decision, on 
November 22, 1999.  

A notice of disagreement was received in December 1999.  

On September 28th, 2000, the veteran was sent a statement of 
the case.  He was also provided with a copy of VA Form 9 and 
of the need to review the document and comply with the 
instructions included with that form in order to continue his 
appeal.  

On December 19, 2000, a statement was received at the RO 
indicating that the veteran was requesting reconsideration of 
his leg claim.  This document is not timely as a substantive 
appeal.  38 C.F.R. § 20.200.  It was received more than one 
year after notification of the November 1999 rating decision 
and more than sixty days after receipt of the September 2000 
statement of the case.  See generally 38 C.F.R. § 20.302(b).  
No other communication was received from either the veteran 
or his representative within the appropriate time period 
which can be construed as a timely substantive appeal.

As the appellant did not perfect an appeal of the November 
1999 decision by filing a timely substantive appeal, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.1103.  However, under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in December 2000, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

In the September 2000 statement of the case, the RO noted 
that it had received a March 2000 statement by Dr. J.R.K.  In 
this statement, the surgeon wrote that he had reviewed the 
veteran's military records which documented complaints of 
left groin and left hip pain beginning in 1993.  The records 
were also referenced as indicating that several different 
physicians with different specialties were unable to provide 
a diagnosis.  The surgeon opined that the veteran's 
in-service symptomatology may indeed have been related to 
peripheral vascular disease.  Some of the symptoms noted 
during active duty were compatible with and could be 
explained by a blockage in the main aorta or pelvic arteries.  
The surgeon noted that, without a vascular examination or 
diagnostic studies to confirm or disprove vascular disease 
during active duty, there was no good way to know.  While the 
September 2000 statement of the case recites the contents of 
the March 2000 letter, it does not address the probative 
value of the evidence in any way.  As the Board is unable to 
evaluate how the RO weighed the March 2000 statement nor was 
the veteran provided with rationale as to why the March 2000 
statement was not accorded any probative weight, the Board 
will treat this evidence as being received in connection with 
the claim to reopen.  The Board finds this evidence is new 
and material as it provides evidence of a current diagnosis 
for bilateral severe occlusive disease with narrowing of the 
proximal to the common femoral arteries and it also provides 
competent evidence of a link between the disability and the 
veteran's active duty service.  

Subsequent to the November 1999 rating decision, the veteran 
also submitted another statement from Dr. J.R.K. dated in 
June 2002  The surgeon again noted that he was allowed to 
review the veteran's military records which showed leg pain 
as early as 1993.  It was opined that the records suggest 
that the veteran began to experience arterial symptoms while 
in the military.  The surgeon wrote that, without evidence of 
a vascular examination or testing, he could not determine the 
exact onset date of the vascular disease.  He was able to 
conclude that the extensive arterial occlusive disease 
developed over many years and might well have been manifested 
during the veteran's military years.  The Board finds this 
evidence is also new and material for the same reason as the 
March 2000 letter - it provides evidence of a current 
disability and a link to the veteran's active duty service.  

The Board finds that Dr. J.R.K.'s letters which were received 
subsequent to the November 1999 rating decision which denied 
service connection for bilateral severe occlusive disease 
with narrowing of the proximal to the common femoral arteries 
bear directly and substantially upon the specific matter 
under consideration, are not cumulative and/or redundant, and 
by themselves or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Prior to de novo adjudication of the reopened claim of 
entitlement to service connection for bilateral severe 
occlusive disease with narrowing of the proximal to the 
common femoral arteries, the Board finds additional 
evidentiary development is required.  This development is 
addressed in the Remand portion of this decision below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the reopening of the claim and remands directed by 
this decision.  Deficiencies in VCAA notification (if any), 
can be addressed by the RO while the issues on appeal are 
back before it as a result of this remand.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral severe 
occlusive disease with narrowing of the proximal to the 
common femoral arteries has been reopened.  The appeal is 
granted to that extent only.  




REMAND

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. § 
5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).

The veteran has claimed entitlement to service connection for 
hypertension.  The Board notes there are several service 
medical records which evidence elevated blood pressure 
readings.  The following readings were present: September 
1990 170/98 and 160/100; December 1990 140/100; July 1992 
160/104; and in July 1992 156/108.  At the time of the 
separation examination, blood pressure was 140/80 and 
hypertension was not diagnosed.  In October 1994, just after 
discharge, blood pressure was 130/80.  There is competent 
evidence of record documenting the current existence of 
hypertension.  The report of a November 2001 VA examination 
includes a diagnosis of not well controlled hypertension.  No 
etiology was provided for the diagnosis.  The Board finds 
that, as there is evidence of elevated blood pressure 
readings during active duty and a current diagnosis of 
hypertension, the veteran should be afforded a VA examination 
to determine if there is a link between the currently 
existing hypertension and the veteran's active duty service.  

The service medical records document numerous complaints of 
left leg and hip pain as well as back pain.  Numerous 
etiologies were provided for the complaints.  In April 1984, 
the veteran complained of leg pains.  In October 1989, she 
reported that she pulled a muscle in the back.  The 
assessment musculoskeletal pain and muscle spasm.  In 
February 1992, the veteran reported the presence of back pain 
for three days.  She denied recent injuries.  The assessment 
was musculoskeletal back pain/spasm.  October 1992 X-rays of 
the pelvis and right hip were interpreted as revealing a 
normal pelvis and right hip.  A March 1993 X-ray of left hip 
and femur was interpreted as revealing no fracture, 
dislocation or other bone or joint abnormalities and the soft 
tissues were unremarkable.  The impression was normal left 
hip and femur.  In April 1993, the veteran again complained 
of leg pain.  X-rays of the left hip and lumbosacral spine 
were interpreted as being normal in May 1993.  In May 1993, 
the veteran reported left hip leg pain.  The assessment was 
increased anterior hip pain secondary to possible rectus 
femoris tendonitis.  In June 1993, the veteran sought 
treatment several times for left hip pain and persistent 
inguinal canal pain.  A  July 1993 bone scan was conducted 
for persistent hip pain.  No diagnostic abnormality in the 
bony structure of the left hip was observed.  A low grade 
arthritic process in the right knee was suspected as the 
cause of the symptoms.  In August 1993, the veteran 
complained of left hip pain.  The assessment was chronic left 
hip pain question etiology without evidence of stress 
fracture.  

An August 1993 orthopedic consultation was conducted for the 
left hip to rule out degenerative joint disease.  
Examinations of the pelvis and left hip conducted in October 
1992, March 1993, May 1993, and a nuclear medicine scan dated 
in July 1993 was interpreted as revealing no fracture, 
dislocation or other bone or joint abnormalities.  The soft 
tissues were unremarkable.  The impression was normal pelvis 
and left hip.  

In February 1994, the veteran complained of chronic left hip 
pain.  A separate record dated in February 1994 includes 
complaints of left hip pain with essentially normal range of 
motion.  Pain was present at extremes of motion.  The 
impression was left hip pain question etiology consider 
abdominal, pelvic etiology.  A  February 1994 pelvic 
ultrasound was interpreted as revealing a left ovarian cyst 
and early fibroid change in the posterior myometrium.  An 
April 1994 clinical record included the annotation that the 
veteran had no identifiable orthopedic problem.  An April 
1994 record includes complaints of left groin pain and it was 
noted that multiple consults were conducted without any 
diagnosis.  The impression was chronic leg pain question 
etiology may be secondary to left ovary referred pain.  An 
April 1994 computed tomography (CT) was interpreted as being 
consistent with left ovarian cyst and left Bartholin's gland 
cyst.  

In April 1994 the veteran complained of back pain which had 
been present for two months.  The assessments were left 
trapeziums strain, lumbosacral strain mechanical back pain 
question related to chronic left leg pain.  

At the time of the veteran's April 1994 retirement 
examination clinical examination was all normal with 
exception of the presence of scars.  The veteran complained 
of left hip and leg pain which had been present for one year 
with some numbness.  In an April 1994 Report of Medical 
History, the indicated that she had swollen or painful joints 
and recurrent back pain.  There was an annotation that the 
veteran was trying to find the cause of pain in her left leg 
and hip.  

The Board finds there is evidence of record of current 
problems with the veteran pelvis, left hip, and low back in 
the VA and private medical records as well as the veteran's 
testimony regarding the symptomatology he experiences.  As 
there is evidence in service of pelvis, hip and back 
symptomatology and current evidence of problems with the 
pelvis, left hip and low back, the Board finds a VA 
examination should be conducted to determine if there is a 
link between the two or any link between any currently 
existing pelvic, left hip or low back disability.  

As noted above, the Board has found that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for bilateral severe occlusive disease 
with narrowing of the proximal to the common femoral 
arteries.  This is based primarily on the statements from Dr. 
J.R.K.  These two statements, however, are speculative in 
nature.  The Board notes that 38 C.F.R. § 3.102 provides that 
service connection may not be based on a resort to 
speculation or even remote possibility, and the Court has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.).  
Furthermore, while the surgeon had access to the veteran's 
service medical records, he did not have access to post-
service medical evidence to use in providing his opinion.  
The Board finds the veteran should be afforded a VA 
examination to determine the nature, extent and etiology of 
the bilateral severe occlusive disease with narrowing of the 
proximal to the common femoral arteries.  

The veteran has submitted a large number of medical records 
which appear to consist of all the outstanding treatment 
records referenced by the veteran at the time of his June 
2006 hearing conducted by the undersigned.  The Board notes, 
however, that there do not appear to be any records from a VA 
facility in Aniston.  (T.26).  The veteran should be 
contacted to determine if there are any outstanding VA or 
private treatment records which have not been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and determine if 
there are any outstanding VA or private 
treatment records.  If the veteran 
indicates there are outstanding records, 
they should be obtained.  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any hypertension 
found on examination.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent documents 
in the veteran's claims file and include 
an annotation in the examination report 
indicating that he had reviewed the claims 
file.  If hypertension is diagnosed, the 
examiner must express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the disability had its onset during 
active service or was otherwise linked to 
the veteran's active service.  A complete 
rationale for all opinions should be 
provided.  

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any pelvis, left 
hip and low back disability found on 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent documents 
in the veteran's claims file and include 
an annotation in the examination report 
indicating that he had reviewed the claims 
file.  If a pelvis, left hip and/or low 
back disability is diagnosed, the examiner 
must express an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
disability had its onset during active 
service or was otherwise linked to the 
veteran's active service.  A complete 
rationale for all opinions should be 
provided.  

4.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of the veteran's 
bilateral severe occlusive disease with 
narrowing of the proximal to the common 
femoral arteries.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should review pertinent documents 
in the veteran's claims file and include 
an annotation in the examination report 
indicating that he had reviewed the claims 
file.  If bilateral severe occlusive 
disease with narrowing of the proximal to 
the common femoral arteries is diagnosed, 
the examiner must express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the disability had its onset during 
active service or was otherwise linked to 
the veteran's active service.  The 
examiner should attempt to reconcile 
his/her opinion(s) with those already of 
record.  A complete rationale for all 
opinions should be provided.  

5.  Review the claims file, to include the 
additional evidence, and determine if any 
of the benefits sought can be granted.  
The veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case 
contemplating all evidence received since 
the last supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


